—In an action to recover damages for wrongful death, the defendant Hinck Electrical Contractors, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Klein, J.), entered September 3, 1999, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, and the defendants Town of Brookhaven and County of Suffolk separately cross-appeal, as limited by their respective briefs, from so much of the same order as denied their respective motions for summary judg*513ment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motions are granted, the complaint and all cross claims are dismissed insofar as asserted against the defendants Hinck Electrical Contractors, Inc., Town of Brookhaven, and County of Suffolk, and the action against the remaining defendant is severed.
The Supreme Court erred in denying the motions of the defendants Hinck Electrical Contractors, Inc., Town of Brook-haven, and County of Suffolk for summary judgment dismissing the complaint and all cross claims insofar as asserted against them. These defendants established their entitlement to judgment as a matter of law and the plaintiff failed to raise a material issue of fact requiring a trial (see, CPLR 3212 [a]; Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.